United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, FEDERAL AIR
MARSHAL SERVICE, Sunrise, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0519
Issued: May 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 9, 2017 appellant filed a timely appeal from a November 17, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant’s claim for compensation was timely filed pursuant to 5
U.S.C. § 8122.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the November 17, 2016 OWCP decision, appellant submitted
new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued
its final decision. Thus, the Board is precluded from reviewing this evidence on appeal. See 20 C.F.R.
§ 501.2(c)(1); see also Dennis E. Maddy, 47 ECAB 259 (1995).

On appeal appellant contends that he did not receive any notices regarding his claim
because he was in the middle of his move from Miami, FL, to the Washington, DC, area. He
asserts that he had all of his mail held at a post office from October 31, 2016, the date he moved
into temporary quarters, until November 22, 2016,3 the closing date of his new home.
FACTUAL HISTORY
On September 1, 2016 appellant, then a 40-year-old federal air marshal, filed a traumatic
injury claim (Form CA-1) alleging that on February 2, 2013 he had constant ringing in his ears
while on descent in a flight from Florida to Washington, DC. He alleged that his head and ears
became clogged and were not able to clear and equalize the pressure.
On the reverse of the claim form, R.P., a supervisor, indicated that he did not receive
notice of appellant’s alleged injury until September 9, 2016.
By letter dated October 14, 2016, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It informed him of the medical and factual evidence
needed and also advised him that the evidence was insufficient to show that he timely filed his
claim. OWCP requested that appellant submit such evidence and respond to the provided
questions within 30 days. The letter was mailed to his address provided on the September 9,
2016 Form CA-1. In another letter dated October 14, 2016, OWCP requested that the employing
establishment submit evidence within 30 days regarding the timeliness of appellant’s claim.
Neither appellant nor the employing establishment responded to OWCP’s factual inquiries.
In a November 17, 2016 decision, OWCP denied appellant’s claim that he sustained an
injury in the performance of duty on February 2, 2013. It found that he had established that he
was a federal civilian employee who filed a timely claim and that the injury and/or event(s)
occurred as described. However, OWCP further found that appellant had not established the
medical component of the third basic element, fact of injury. It noted that he had not submitted
any evidence containing a medical diagnosis in connection with the accepted February 2, 2013
work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4

3

It appears that appellant inadvertently stated that he had his mail held at the post office until November 22, 2017
rather than November 22, 2016 as he provided a new street address in Haymarket, Virginia, on his January 9, 2017
Application for Review (Form AB-1).
4

J.H., Docket No. 14-1219 (issued November 24, 2014).

2

The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.5 The Board may raise the issue on appeal
even if OWCP did not base its decision on the time limitation provisions of FECA.6
In cases of injury on or after September 7, 1974, section 8122(a) of FECA provides that
an original claim for compensation for disability or death must be filed within three years after
the injury or death. Compensation for disability or death, including medical care in disability
cases, may be allowed even if a claim is not filed within three years if the immediate superior
had actual knowledge of the injury or death within 30 days such as to put the immediate superior
reasonably on notice of an on-the-job injury or death, or written notice of injury or death as
specified in section 8119 was given within 30 days.7
Section 8119 of FECA provides that a notice of injury or death shall be given within 30
days after the injury or death; be given to the immediate superior of the employee by personal
delivery or by depositing it in the mail properly stamped and addressed; be in writing; state the
name and address of the employee; state the year, month, day, and hour when and the particular
locality where the injury or death occurred; state the cause and nature of the injury, or in the case
of death, the employment factors believed to be the cause; and be signed by and contain the
address of the individual giving the notice.8 Actual knowledge and written notice of injury under
section 8119 serve to satisfy the statutory period for filing an original claim for compensation.9
For actual knowledge of a supervisor to be regarded as timely filed, an employee must show not
only that the immediate superior knew that he or she was injured, but also knew or reasonably
should have known that it was an on-the-job injury.10
When a traumatic injury definite in time, place, and circumstances is involved, the time
for giving notice of injury and filing for compensation begins to run at the time of the incident,
even though the employee may not have been aware of the seriousness or ultimate consequences
of his or her injury.11 The Board has held that the applicable statute of limitations commences to
run although the employee does not know the precise nature of the injury.12
ANALYSIS
On September 1, 2016 appellant filed a traumatic injury claim alleging that on
February 2, 2013 he sustained an injury to his ears as a result of the descent during a flight from
5

Charles Walker, 55 ECAB 238, 239 (2004); see Charles W. Bishop, 6 ECAB 571, 571 (1954).

6

Id.

7

5 U.S.C. § 8122(a).

8

Id. at § 8119; Larry E. Young, 52 ECAB 264, 266 (2001).

9

Laura L. Harrison, 52 ECAB 515, 517 (2001).

10

Delmont L. Thompson, 51 ECAB 155, 156 (1999).

11

Emma L. Brooks, 37 ECAB 407, 411 (1986).

12

Delmont L. Thompson, supra note 10.

3

Florida to Washington, DC, while at work. The Board finds that his claim was not timely filed
in a timely manner.
The time for appellant giving notice of injury and filing for compensation began to run at
the time of the claimed incident on February 2, 2013.13 Appellant did not file his Form CA-1 for
a work injury until September 1, 2016. Therefore, appellant’s claim for this injury was not filed
within the requisite three-year time limitation period.
Appellant’s claim could still be considered timely if the 30-day notice provisions of 5
U.S.C. § 8122 were met, but in this case no probative evidence was presented that he provided
notice of injury within 30 days. R.P. reported that he did not receive notice of appellant’s
claimed injury until September 9, 2016. Further, appellant did not provide any evidence that his
immediate superior had actual knowledge of an employment injury within 30 days, nor is there
any evidence that written notice of injury was given within 30 days. He did not respond to
OWCP’s questionnaire and did not provide OWCP with additional factual evidence regarding
the delay in filing his claim.
The Board finds, therefore, that the claim in this case was untimely filed. The evidence
of record does not establish that the claim was timely under the provisions of 5 U.S.C. § 8122.
On appeal appellant contends that he did not receive any notices regarding his claim
because he was in the middle of his move from Miami, FL, to the Washington, DC, area. He
asserts that he had all of his mail held at a post office from October 31, 2016, the date he moved
into temporary quarters, until November 22, 2016, the closing date of his new home, but the
claim was already untimely at that time and, whether appellant had received notice or not, would
not render timely the otherwise untimely claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant’s claim for compensation was not timely filed pursuant to
5 U.S.C. § 8122.

13

See supra notes 10 and 11.

4

ORDER
IT IS HEREBY ORDERED THAT the November 17, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified herein.
Issued: May 12, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

5

